The Court did not overlook its previous decisions to the effect that "the payment of interest upon a mortgage executed by a decedent may, in effect, dispense with or assume a presentation of the mortgage claim" to personal representatives within the statutory period. See Miller v. Crosby, 68 Fla. 365,67 Sou. Rep. 76.
Where a waiver of the statute of non-claim is set up and relied on as basis for obtaining a deficiency decree upon a mortgage
debt, the present status of the law is not such that, in every case, a waiver of the non-claim statute, must be implied from the bare fact of interest payments being made by the executor during the period fixed by Chapter 11994, Acts 1927, for filing claims, where the payment of the interest, and even an alleged request for an extension of time for other payments, have failed to impress the chancellor below as having been intended by the executor as a waiver of the statute of non-claim, by reason of which such chancellor has refused entry of a deficiency decree, the latter being in a measure discretionary with the chancellor, especially in cases of doubtful right to it under particular circumstances, such as are herein shown.
Rehearing denied.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur. *Page 685